

116 S3965 IS: Artificial Intelligence for the Armed Forces Act of 2020
U.S. Senate
2020-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3965IN THE SENATE OF THE UNITED STATESJune 16, 2020Mr. Heinrich (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo accelerate the application of artificial intelligence in the Department of Defense and to strengthen the workforce that pertains to artificial intelligence, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Artificial Intelligence for the Armed Forces Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Title I—Department of Defense Artificial Intelligence LeadershipSec. 101. Organizational placement of Director of the Joint Artificial Intelligence Center.Sec. 102. Grade of Director of the Joint Artificial Intelligence Center.Title II—Strengthening the Department of Defense Artificial Intelligence WorkforceSec. 201. Increasing human resource team literacy in artificial intelligence.Sec. 202. Guidance and direction on use of direct hiring processes for artificial intelligence professionals and other data science and software development personnel.Sec. 203. Waiver of qualification standards for General Schedule positions in artificial intelligence.Sec. 204. Modifying the Armed Services Vocational Aptitude Battery Test to address computational thinking.IDepartment of Defense Artificial In­tel­li­gence Leadership101.Organizational placement of Director of the Joint Artificial Intelligence Center(a)Authority(1)In generalThe Secretary of Defense shall exercise authority and direction over the Joint Artificial Intelligence Center.(2)Limitation on delegationThe authority of the Secretary under this section may not be delegated below the level of the Deputy Secretary of Defense.(b)Direct reporting to Secretary of DefenseThe Director of the Joint Artificial Intelligence Center shall report directly to the Secretary or the Deputy Secretary on matters relating to artificial intelligence policy, priorities, practices, and resourcing.102.Grade of Director of the Joint Artificial Intelligence CenterAn officer appointed to serve as Director of the Joint Artificial Intelligence Center shall, while so serving, have the grade of lieutenant general in the Army, Air Force, or Marine Corps or vice admiral in the Navy.IIStrengthening the Department of Defense Artificial Intelligence Workforce201.Increasing human resource team literacy in artificial intelligence(a)Department of Defense(1)Training and certification program requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall develop a training and certification program on software development, data science, and artificial intelligence that is tailored to the needs of the covered human resources workforce.(2)RequirementsThe course required by paragraph (1) shall—(A)provide a generalist’s introduction to software development and business processes, data management practices relating to machine learning, deep learning, artificial intelligence, and artificial intelligence workforce roles; and(B)address hiring options and processes available for software developers, data scientists, and artificial intelligence professionals, including direct hiring authorities, excepted service authorities, the Intergovernmental Personnel Act of 1970 (42 U.S.C. 4701 et seq.), and authorities for hiring special government employees and highly qualified experts.(3)ObjectiveIt shall be the objective of the Department of Defense to provide the training course developed pursuant to paragraph (1) to the covered human resources workforce in such a manner that—(A)in the first year, 20 percent of the workforce is certified as having successfully completed the course; and(B)in each year thereafter, an additional 10 percent of the workforce is certified, until the Department achieves and maintains a status in which 80 percent of the covered human resources workforce is so certified.(b)Other national security agenciesThe Secretary of Defense shall work with the Attorney General, the Secretary of Homeland Security, the Director of National Intelligence, or the head of any element of the intelligence community to offer the training and certification program developed pursuant to subsection (a) to employees of other national security agencies and to encourage the heads of such agencies to achieve a level of certification comparable to the objectives established for the Department of Defense.(c)DefinitionsIn this section:(1)The term covered human resources workforce means human resources professionals, hiring managers, and recruiters who are or will be responsible for hiring software developers, data scientists, or artificial intelligence professionals.(2)The term intelligence community has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003). (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Defense to carry out subsection (a) $2,500,000 for fiscal year 2021.202.Guidance and direction on use of direct hiring processes for artificial intelligence professionals and other data science and software development personnel(a)Guidance requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance to the secretaries of the military departments and the heads of the defense components on improved use of the direct hiring processes for artificial intelligence professionals and other data science and software development personnel.(b)ObjectiveThe objective of the guidance required by subsection (a) shall be to ensure that organizational leaders assume greater responsibility for the results of civilian hiring of artificial intelligence professionals and other data science and software development personnel.(c)Contents of guidanceAt a minimum, the guidance required by subsection (a) shall—(1)instruct human resources professionals and hiring authorities to utilize direct hiring authorities (including excepted service authorities) for the hiring of artificial intelligence professionals and other data science and software development personnel, to the maximum extent practicable;(2)instruct hiring authorities, when using direct hiring authorities, to prioritize utilization of panels of subject matter experts over human resources professionals to assess applicant qualifications and determine which applicants are best qualified for a position;(3)authorize and encourage the use of ePortfolio reviews to provide insight into the previous work of applicants as a tangible demonstration of capabilities and contribute to the assessment of applicant qualifications by subject matter experts;(4)authorize the secretaries of the military departments and the heads of the defense components to waive qualification standards for General Schedule positions established by the Office of Personnel Management that would unnecessarily restrict the judgment of the subject matter experts as to the best qualified applicants, to the extent permitted by law; and(5)authorize and encourage the use of referral bonuses for recruitment and hiring of highly qualified artificial intelligence professionals and other data science and software development personnel in accordance with volume 451 of Department of Defense Instruction 1400.25, or successor instruction.(d)Report(1)In generalNot later than one year after the date on which the guidance is issued under subsection (a), the Secretary shall submit to the congressional defense committees a report on the guidance issued pursuant to subsection (a).(2)ContentsAt a minimum, the report submitted under paragraph (1) shall address—(A)the objectives of the guidance and the manner in which the guidance seeks to achieve those objectives; and(B)the effect of the guidance on the hiring process for artificial intelligence professionals and other data science and software development personnel, including the effect on—(i)hiring time;(ii)the use of direct hiring authority;(iii)the use of subject matter experts; and(iv)the quality of new hires, as assessed by hiring managers and organizational leaders.203.Waiver of qualification standards for General Schedule positions in artificial intelligence(a)Department of DefenseNotwithstanding any other provision of law, an officer with a grade of major general or greater in the Army, Air Force, or Marine Corps or rear admiral or greater in the Navy and a civilian employed by the Department of Defense in a position of equivalent authority may waive any General Schedule qualification standard established by the Director of the Office of Personnel Management in the case of any applicant for a position in artificial intelligence in the Department of Defense who is determined by a hiring manager, in consultation with subject matter experts, to be the best qualified candidate for the position.(b)Other national security agencies(1)In generalThe Director of the Office of Personnel Management shall establish a process by which the Attorney General, the Secretary of Homeland Security, the Secretary of State, the Secretary of Commerce, the Director of National Intelligence, and the head of any element of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) may request an exception to any General Schedule qualification standard in any case in which the agency head determines that national security needs would best be met by hiring managers making an independent judgment about qualifications and pay grades for a position in artificial intelligence with the advice of subject matter experts.(2)ScopeThe process required by paragraph (1) shall provide for requests to be made for individual billets, for position descriptions, or for categories of individual billets or position descriptions at the discretion of the agency head.(3)LimitationThe authority under this subsection may be used for the hiring of not more than 100 individuals.204.Modifying the Armed Services Vocational Aptitude Battery Test to address computational thinking(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall modify the Armed Services Vocational Aptitude Battery test to add a new subtest addressing computational thinking skills relevant to military applications, including problem decomposition, abstraction, pattern recognition, analytical ability, the identification of variables involved in data representation, and the ability to create algorithms and solution expressions.(b)UseThe Secretary shall use the results of the subtest added under subsection (a) in the same manner as the results of existing subtests to place personnel in career fields and to identify candidates for further training.